Title: Thomas Jefferson to Jerman Baker and Archibald Thweatt, 1 January 1817
From: Jefferson, Thomas
To: Baker, Jerman,Thweatt, Archibald


          
            Dear Sir
            Monticello Jan. 1. 1817.
          
          I lately addressed a letter to mr Thweatt, intended equally for you in a case of my own: I now address this to you equally intended for mr Thweatt, in the case of another. it is to sollicit your attention to the petition of Visco Philip S. Barziza one of the coheirs of Colo Ludwell owner of the Green spring estate. the mother of the petitioner was sole daughter of mr & mrs Paradise, the latter a daughter of Colo Ludwell born in Virginia, the former a naturalized citizen. miss Paradise married Count Barziza of Venice, & this petitioner is one of their two sons & heirs, who pray to be remitted to their maternal estate, which I hope will be done, for certainly the rights of man do not depend on the geography of his birth. ing your attention to the case either of myself or others I am as incapable of asking you to do any more than what you think right as you would be to grant it. I only request that attention which in cases not immediately under your auspices you might
			 not bestow. Accept my affectionate & respectful salutations for mr Thweatt as well as yourself.
          Th: Jefferson
        